Citation Nr: 9930429	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to January 9, 1998, 
for a 100 percent evaluation for service connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO).  

The veteran contends that he is entitled to an effective date 
prior to January 9, 1998, for a 100 percent evaluation for 
his service connected PTSD.  He argues that he has not worked 
since a 1988 hospitalization, and that his 100 percent 
evaluation should be effective from that time to the present. 

The veteran appeared at a hearing before the undersigned 
member of the Board in August 1999.  At that time, the 
veteran and his representative raised the issue of whether 
clear and unmistakable error was contained in a September 
1996 rating decision which confirmed a 50 percent evaluation 
for the veteran's PTSD.  The veteran's representative 
indicated at a prehearing conference that this issue was 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the 100 percent evaluation for 
PTSD.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the 
veteran's claim that clear and unmistakable error is 
contained in the September 1996 rating decision might, if 
granted, provide a basis for an earlier effective date for 
the 100 percent evaluation for his PTSD.  Therefore, the 
Board agrees that these issues are inextricably intertwined.  
Furthermore, as the RO has not yet considered the claim of 
clear and unmistakable error, the Board finds that these 
issues should both be remanded in order to avoid any action 
which might result in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Inasmuch as the issue of whether clear 
and unmistakable error is contained in a 
September 1996 rating decision which 
confirmed and continued a 50 percent 
evaluation for the veteran's PTSD is 
deemed to be "inextricably intertwined" 
with the issue of entitlement to an 
effective date prior to January 9, 1998, 
for a 100 percent evaluation for PTSD, 
the RO should take appropriate 
adjudicative action, and provide the 
veteran and representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










